 

Exhibit 10(x)

Stock UNIT Award Agreement

This Stock Unit Award Agreement (the “Agreement”) is made as of the _____ day of
__________, 201__ between Myers Industries, Inc., an Ohio corporation (the
“Company”), and _________________, a non-employee director (the “Director”) of
the Company.

WHEREAS, the Company has heretofore adopted the 2008 Incentive Stock Plan of
Myers Industries, Inc., as amended and restated effective March 5, 2015 (the
“Plan”); and

WHEREAS, the Director has made an irrevocable election to have his or her
Director Award for the 201___ Meeting Date paid in Stock Units as provided in
the Plan; and

WHEREAS, it is a requirement of the Plan that a Stock Unit Award Agreement be
executed to evidence the Stock Units granted to the Director.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree as follows:

1.Grant of Stock Units.  The Company hereby grants to the Director an Award of
_________ fully vested Stock Units on the terms and conditions set forth herein
and in the Plan.  Each Stock Unit represents the right of the Director to
receive an amount equal to the Fair Market Value of a Share on the date that
payment is made with respect to the Stock Unit.

2.Rights with Respect to Stock Units.  The Stock Units granted pursuant to this
Agreement represent an unfunded and unsecured obligation of the Company, and the
Director shall have no rights with respect to the Stock Units other than those
of a general creditor of the Company.  Prior to the issuance of Shares as
payment with respect to the Stock Units, the Director shall have no rights of
ownership in or to the Shares underlying the Stock Units and shall not be deemed
the beneficial owner of such Shares.

3.Payment and Issuance of Shares.  On the date that the Director ceases to be a
member of the Board for any reason whatsoever (the “Payment Date”), or within
thirty (30) days thereafter, the Company shall make a payment to the Director of
one Share for every Stock Unit subject to this Agreement as payment with respect
to each such Stock Unit.  If any dividends are declared on the Company’s Shares
while the Stock Units subject to this Agreement are outstanding, the Company
shall make a payment to the Director on the Payment Date, or within thirty (30)
days thereafter, with respect to each Stock Unit subject to this Agreement, in
an amount equal to the aggregate amount of dividends that would have been
payable to the Director with respect to each such Stock Unit had such Stock
Units instead been issued and outstanding Shares on the record date of any such
dividends (the “Dividend Equivalent Amount”).  At the Company’s discretion,
payment of the Dividend Equivalent Amount may be made in cash or in Shares
having a Fair Market Value on the Payment Date equal to the Dividend Equivalent
Amount.  At the Company’s election, the Company shall cause the Shares delivered
as payment with respect to the Stock Units to either be evidenced by a book
entry account maintained by the Company’s stock transfer agent (the “Transfer
Agent”) or by a certificate issued in the Director’s



--------------------------------------------------------------------------------

 

name.  Upon the earlier of the date the Shares are evidenced in a book entry
account maintained by the Transfer Agent or the date a certificate for the
Shares are issued in the Director’s name, the Director shall be a shareholder
with respect to the Shares and shall have all of the rights of a shareholder
with respect to the Shares, including the right to vote the Shares and to
receive any dividends and other distributions paid with respect to the
Shares.  Notwithstanding anything to the contrary herein, following a Change of
Control of the Company, the Company, at its election, may elect to make any
payment required to be made to the Director pursuant to this Section 3 in cash
rather than Shares. 

4.Taxes.  The Company shall have the right to satisfy any obligation of the
Company to withhold taxes or other amounts with respect to the Stock Units by
withholding Shares otherwise deliverable to the Director with respect to the
Stock Units having a Fair Market Value equal to the statutory minimum amount of
such tax or other withholdings.  Furthermore, the Company may elect to deduct
from any cash payment made to the Director pursuant to this Agreement the amount
of any taxes or other amounts which the Company is or will be required to
withhold with respect to such cash payment.

5.No Right to Board Seat.  Nothing in this Agreement shall confer upon the
Director any right to continue to serve as a director of the Company.

6.Acknowledgement.

(a)The Director acknowledges that neither the Company nor any of the Company’s
affiliates, officers, shareholders, employees, agents or representatives has
provided or is providing the undersigned with tax advice regarding the Stock
Units subject to this Agreement or any other matter, and the Company has urged
the Director to consult with his or her own tax advisor with respect to the
income taxation consequences associated with the Stock Units subject to this
Agreement.

(b)Whenever payment under this Agreement specifies a payment period with
reference to a number of days (e.g., payment may be made within thirty (30) days
after the Payment Date), the actual date of payment within the specified period
will be determined solely by the Company.

(c)It is intended that this Award of Stock Units comply with Section 409A of the
Code, and this Award and the terms of this Agreement shall be interpreted and
administered in a manner consistent with such intent.

7.Incorporation of Provisions of the Plan.  All of the provisions of the Plan
pursuant to which the Stock Units are granted are hereby incorporated by
reference and made a part hereof as if specifically set forth herein, and to the
extent of any conflict between this Agreement and the terms contained in the
Plan, the Plan shall control.  To the extent any capitalized terms are not
otherwise defined herein, they shall have the meanings set forth in the Plan.

8.Invalidity of Provisions.  The invalidity or unenforceability of any provision
of this Agreement as a result of a violation of any state or federal law, or of
the rules or regulations

2



--------------------------------------------------------------------------------

 

of any governmental regulatory body, shall not affect the validity or
enforceability of the remainder of this Agreement. 

9.Waiver and Modification.  The provisions of this Agreement may not be waived
or modified unless such waiver or modification is in writing and signed by the
parties hereto.

10.Interpretation.  All decisions or interpretations made by the Committee with
regard to any question arising under the Plan or this Agreement as provided by
Section 4 of the Plan, shall be binding and conclusive on the Company and the
Director.

11.Multiple Counterparts.  This Agreement may be signed in multiple
counterparts, all of which together shall constitute an original agreement.  The
execution by one party of any counterpart shall be sufficient execution by that
party, whether or not the same counterpart has been executed by any other party.

12.Governing Law.  This Agreement shall be governed by the laws of the State of
Ohio.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and the Director has hereunto set his or her hand, all as of the day and year
first above written.

 

 

MYERS INDUSTRIES, INC.

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

, Director

 

3

